DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	During the preliminary amendment of 09/30/202) claims 1-7 were canceled and claims 8-19 are pending. The pending claims are examined and rejected herein below.
3.	 The IDS submitted on 04/20/2021 is considered and entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 8-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bilotta (US 2012/0226569).
Bilotta  is directed to INFORMATION DELIVERY SYSTEM

As per claim 8, Bilotta discloses a non-transitory computer-readable media that stores instructions, which when executed by a machine, [0032] Computing device 110 typically includes a variety of computing machine readable media, see Fig. 1,  cause the machine to perform operations  comprising:,
receiving information about a user's life from a user that is a registered member of an information delivery system (receiving information about and relevant to a user's life from a user who is a registered member of an information delivery system , see claim 1) and 
enabling the user to set parameters and control permissions to a partner to control (a) access to the information by the partner, and (b) volume and frequency of filtered information to be received from the partner on behalf of the user ( enabling the user to grant permissions to a partner to access the information about and relevant to the user's life, wherein the partner is also a registered member of the information delivery system, wherein the user grants the permission to the partner by controlling visibility of the partner to the information about and relevant to the user's life and by controlling frequency, extent, type, and volume of filtered information that is pushed by the partner; see claim 1).
As per claim 9, Bilotta further discloses that the computer-readable media of claim 8, wherein the information about the user's life includes at least demographic, ethnic, social and psychological information (the information about and relevant to the user's life includes at least (a) demographic information, (b) ethnic information, (c) social information, and (d) psychological information, see claim 1).
As per claim 10,  Bilotta further discloses that the computer-readable media of claim 8, wherein the partner is also a registered member of the information delivery system (the partner is also a registered member of the information delivery system, see claim 1).
As per claim 11, Bilotta further discloses that the computer-readable media of claim 10, wherein the user grants the permission to the partner by controlling visibility of the partner to the information and by controlling frequency, extent, type, and volume of filtered information that is pushed by the partner in order for the partner to display customized information relevant to the user's life view (wherein the user grants the permission to the partner by controlling visibility of the partner to the information about and relevant to the user's life and by controlling frequency, extent, type, and volume of filtered information that is pushed by the partner, see claim 1; furthermore  wherein customized web pages are presented to the user when the user visits the website of the partner, and wherein the customized web pages are generated by the partner based on the information about and relevant to the user's life, claim 9 )
As per claim 12, Bilotta further discloses that the computer-readable media of claim 11, wherein the life view may be altered by using a plurality of view positioning states that are configured with dates and activate and inactive states such that a first view positioning state may be used in combination with a second view positioning state, certain view positioning states being assigned a priority ([0017] FIG. 8 illustrates an example flow diagram of a process that may be performed on an information delivery server to enable automatically updating the user's life state, in accordance with some embodiments. Also see Pars. 0081, 0086, 0126, and 0128, Figs. 9 and 10);
As per claim 13, Bilotta further discloses that the computer-readable media of claim 8, wherein the user sets the parameters to control (a) frequency of receiving filtered information from the partner, and (b) priority, order, and customized filtering of information to be delivered to a user life view based on the user's life and display preferences (wherein the user further sets the parameters to control (a) frequency of receiving the filtered information from the partner, and (b) priority and order of the filtered information to be delivered to the user., see claim 12).
As per claim 14, Bilotta further discloses that the computer-readable media of claim 8, further performing operations comprising:
 establishing a data structure to enable the user to provide the information, the data structure including fields related to one another, each of the fields being associated with a value representing one aspect of the user's life (establishing a data structure to enable the user to provide the information about the user's life, the data structure including fields related to one another, wherein each of the fields is associated with a value representing one aspect of the user's life, see claim 13).
automatically populating the fields of the data structure with a set of values (automatically populating the fields of the data structure with a set of baseline values, see claim 13);
enabling the user to manually update the values to more accurately reflect the user's life (enabling the user to manually update the baseline values or non-baseline values to more accurately reflect the user's life, see claim 13);
enabling the user to rate the partner based on whether the filtered information pushed by the partner is aligned with the information about the user's life (enabling the user to rate the partner based on whether the filtered information pushed by the partner is aligned with the information about the user's life, see claim 13);
enabling the partner to rate the user based on whether the information about the user's life is aligned with behavior of the user when the user visits a website associated with the partner (enabling the partner to rate the user based on whether the information about the user's life is aligned with behavior of the user when the user visits a website associated with the partner, see claim 13); and 
presenting automatically populated values or updated values, and the partner and user ratings, in a user life view, according to the user's prioritization, positioning, and custom display settings ([0109] For some embodiments, the life state application 405 described in FIG. 4 may be configured to auto-populate the attributes and sub-attributes with values. The values may be derived from the partners. It is possible that the partners may accumulate extensive information about a user's behavior, which in turn gives them the ability to populate the users attribute values according to this behavior).
As per claim 15, Bilotta further discloses that the computer-readable media of claim 14, further performing operations comprising: 
providing a marketplace for the partner or other users to purchase the information (providing a marketplace for the partner to purchase the information about the user's life, see claim 14 or 19);  
enabling the partner to use the information to customize web pages of the partner when the user visits a web site of the partner (enabling the partner to use the information about the user's life to customize web pages of the partner when the user visits a web site of the partner, see claim 14 );
enabling marketplace information to be displayed in a user life view, according to priority, positioning, and custom display settings (a marketplace may be implemented to enable the third parties to procure the life states from many users according to settings (e.g., priority, positioning, and custom display)  controlled by the users, see [0004]. and 
enabling a user to interact with and use marketplace information in the user's life view (enabling the partner to use the information about the user's life to customize web pages of the partner when the user visits a web site of the partner, see claim 14).
As per claim 16, Bilotta further discloses that the computer-readable media of claim 15, wherein the marketplace is an auction-based marketplace (the marketplace application 435 may be implemented as an auction portal with bidding and purchasing options, see [0091]; and
 wherein the customized web pages include web pages that present filtered search results when the web site is associated with a search engine (wherein the marketplace is an auction-based marketplace, and wherein the customize web pages include web pages that present filtered search results when the web site is associated with a search engine. see claim 15).
As per claim 17, Bilotta further discloses that the computer-readable media of claim 16, wherein the customized life view includes filtered, prioritized, custom positioned information, and custom settings associated with a life state, marketplace, and life view ([0052] Embodiments of the invention fully exploit the information about a user's life to enable delivering filtered and customized information to the users. The information about the user's life is also referred to as a life state. The life state may consist of many categories. A user may grant third parties access to the user's life state by setting security features and gatekeeping features. Also See [0060], and [0130]).
As per claim 18, Bilotta further discloses that the computer-readable media of claim 14, further performing operations comprising: 
enabling the user to cause the values of the fields to be updated using a mobile application associated with the information delivery system; (enabling the user to cause the values of the fields of the data structure to be updated using a mobile application associated with the information delivery system, see claim 16 , wherein the mobile application is configured to enable the user to provide user experience and to cause one or more values of the fields of the data structure to be updated according to the user experience, see claim 17, and also see  [0116]); and 
wherein the user may access, interact with, and modify settings for a life view (There may be a setting that enables the user to indicate that the automatic update of the user's life state is allowed. The user can also review, assess, and override any values that are set from an auto update, if the manual setting of the values better reflects the user's life state. This ensures that the user's life state is up to date. See [0111]).
As per claim 19, Bilotta further discloses that the computer-readable media of claim 18, wherein the mobile application is configured to enable the user to provide user experience and to cause one or more values of the fields to be updated according to the user experience (wherein the mobile application is configured to enable the user to provide user experience and to cause one or more values of the fields of the data structure to be updated according to the user experience,  see claim 17); and
wherein the updated information and user experience may be accessed, updated, and interacted with in a user's life view ([0017] FIG. 8 illustrates an example flow diagram of a process that may be performed on an information delivery server to enable automatically updating the user's life state, in accordance with some embodiments. Also see [0074] and [0086]).

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 20140157171 discloses systems and methods for implementing and performing goal-based workflows to assist a human user with achieving a goal or set of goals are described. In one example, a goal-based workflow includes operations for obtaining information from the human user relevant to a goal, performing a psychological and psychological assessment of the human user, selecting and providing goal-based content to the human user, and obtaining and processing a response to the goal-based content from the human user. The operations may be conducted in connection with a subscription or membership to an information service. In further examples, the information service may integrate the content delivery with a social network of "supporter" human users, used to provide encouragement and motivation to the human user for achieving the goal. In other further examples, rewards and adjustments may be provided to the human user based on previous responses to the goal-based content.

US 20140173697 discloses methods and systems are described herein for performing attribute authentication for use by a relying party in providing access to a resource as requested by a user. Attribute authentication may be performed entirely by a single identity service provider, or by multiple identity service providers each authenticating a subset of a plurality of user attributes, such as name, address, phone, email, and the like. Each attribute may be authenticated with a level of assurance. Levels of assurance may vary from attribute to attribute. Different levels of assurance may be required for different attributes before the relying party may grant access to the user-desired resource. An authentication broker may act as a registry or broker of identity service providers, and may store information usable by relying parties to establish a trust relationship with a particular identity service provider on demand, as needed by a relying party.
 

6.	It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
7.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
8.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173.
 /TADESSE HAILU/ Primary Examiner, Art Unit 2173